******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
ANNE E. WRIGHT v. MARTHA J. LEONARDI ET AL.
                 (AC 35490)
             DiPentima, C. J., and Alvord and Flynn, Js.
  Submitted on briefs January 13—officially released April 14, 2014*

  (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Hon. Kevin Tierney, judge trial
                    referee.)
  Fred L. Baker, filed a brief for the appellant (plaintiff).
  Martha J. Leonardi, self-represented, filed a brief for
the appellee (named defendant).
                          Opinion

  FLYNN, J. The dispositive issue raised in this appeal
by the plaintiff, Anne E. Wright, is whether the Superior
Court properly dismissed her appeal of the Probate
Court’s decree appointing Stephen B. Keogh conserva-
tor of her person and estate as moot because Keogh
resigned as conservator during the pendency of the
appeal. We conclude that the plaintiff’s appeal is moot
but for different reasons.1 Accordingly, we dismiss
the appeal.
   The following facts and procedural history inform our
analysis. On February 26, 2008, the plaintiff executed a
series of estate planning documents including: a last
will and testament, a general durable power of attorney,
appointment of a health care representative, and a des-
ignation of conservator for future incapacity. The plain-
tiff’s last will and testament recites that she had five
children at the time that document was executed: Mar-
tha J. Leonardi, Christine Rooney, Elizabeth Wright,
Laurie Wright, and William C. Wright. In her general
durable power of attorney, the plaintiff named her
daughter, Laurie Wright, as her attorney in fact, and
gave her broad and expansive authority to manage the
plaintiff’s affairs. Likewise, the plaintiff executed a doc-
ument naming Laurie Wright as her health care repre-
sentative and future conservator should one need to
be appointed.
  On January 4, 2012, Martha Leonardi, a daughter of
the plaintiff, filed an application for appointment of a
conservator in the Probate Court. She requested that
Elizabeth Wright,2 another daughter, be appointed con-
servator of the plaintiff’s person and that Judith Heft &
Associates be appointed conservator of the plaintiff’s
estate. A series of hearings and status conferences were
held before the Probate Court between February and
July of 2012.
  Martha Leonardi sought to replace Laurie Wright as
power of attorney and have an outside neutral person
named as conservator of the plaintiff’s person and
estate because she believed that Laurie Wright was
managing their mother’s financial affairs inadequately
and was taking advantage of their mother for her own
personal financial gain. The plaintiff, through counsel,
argued against the appointment of a conservator, con-
tending that her needs were being met adequately by
Laurie Wright, and that the court should defer accord-
ingly to the plaintiff’s advanced directives.
  The Probate Court issued its decree on September 28,
2012. It found that the plaintiff’s personal and property
needs were not being met adequately. Accordingly, that
court appointed Keogh conservator of the estate and
person of the plaintiff. Notice of that court’s decree
was mailed to the parties on October 16, 2012. The
plaintiff thereafter moved to stay the appointment of
an independent conservator. On November 19, 2012,
Keogh informed the Probate Court that he would resign
his appointment as the plaintiff’s conservator.3 Pursuant
to General Statutes § 45a-186, the plaintiff filed her
appeal from the order of the Probate Court in the Supe-
rior Court on November 27, 2012.4 On February 21, 2013,
Hon. Kevin Tierney, judge trial referee, dismissed her
appeal of the Probate Court’s decree appointing Keogh
conservator of the plaintiff’s person and estate. The
court concluded that the appeal was moot because
Keogh resigned as conservator during the pendency of
the plaintiff’s appeal, and, therefore, the court lacked
subject matter jurisdiction to proceed.
   During the pendency of the plaintiff’s appeal to the
Superior Court, Judge Fox of the Stamford Probate
Court conducted a hearing on December 11, 2012 to
select a new conservator. The court heard testimony
and reviewed the statutory criteria for who is a ‘‘quali-
fied person’’ to serve as conservator, pursuant to Gen-
eral Statutes § 45a-650 (h).5 In a decree dated December
13, 2012, the Probate Court denied the plaintiff’s motion
for a stay of its decree appointing an independent con-
servator; accepted Keogh’s resignation; and appointed
Cynthia W. Harmon as conservator of the person and
estate of the plaintiff.
   Judge Fox’s decree explained his reasoning for select-
ing Harmon as conservator. Harmon and the plaintiff
were longtime friends and next door neighbors who
had a close relationship; the two would often spend
time together. Harmon had a working knowledge of
the plaintiff’s personal preferences and financial affairs.
The Probate Court found that Harmon had the capabil-
ity to manage the financial affairs and attend to the
medical needs of the plaintiff. Furthermore, Harmon
agreed to serve as conservator without any financial
compensation. Harmon further testified that as conser-
vator she would pursue the welfare and independence
of the plaintiff and, to the extent possible, she would
shield her from any internal familial conflict. Finally,
Harmon testified that she presently did not have, and
could not foresee, any conflicts between herself and
either the plaintiff or the plaintiff’s children. Based on
the foregoing, Judge Fox concluded that: ‘‘Ms. Harmon
meets the criteria set forth in the Connecticut General
Statutes and would be an advantageous choice for [the
plaintiff], particularly because of her past knowledge
and relationship with [the plaintiff] and her willingness
to provide her services without cost to [the plain-
tiff’s] estate.’’
   Judge Fox further ordered Harmon to file an inven-
tory of the plaintiff’s assets within sixty days of the
order and that no disbursements shall be made for any
fiduciaries’ fees, attorney’s fees, and guardian ad litem
fees without prior order of the court. Harmon further
was ordered to prepare a budget for the plaintiff cov-
ering the next twelve months and to share that budget
with the court and all interested parties within sixty
days. Lastly, Harmon was ordered to modify the plain-
tiff’s care plan, consistent with the recommendations
of her physicians, so that the plan adequately would
protect her safety and well-being.
  Harmon accepted the appointment on December 21,
2012. No appeal was taken from that later judgment of
the Probate Court. Consequently, she currently serves
as both the conservator of the person and estate of
the plaintiff.
   ‘‘Probate appeals are not from the cause of action in
toto, but only from some specific order, sentence,
denial, or decree.’’ (Emphasis in original.) R. Folsom,
Probate Litigation in Connecticut (2d Ed. 2014) § 7:3,
pp. 7-13 through 7-14, citing Tillotson v. Tillotson, 34
Conn. 335, 362 (1867); Curtiss v. Beardsley, 15 Conn.
518, 523 (1843). The present appeal could not, however,
review the action of the Probate Court by a consider-
ation of circumstances which had arisen thereafter. Ste-
vens Appeal from Probate, 157 Conn. 576, 582, 258 A.2d
632 (1969).
   ‘‘Mootness implicates a court’s subject matter juris-
diction and, therefore, presents a question of law over
which we exercise plenary review.’’ State v. T.D., 286
Conn. 353, 361, 944 A.2d 288 (2008). ‘‘It is a well-settled
general rule that the existence of an actual controversy
is an essential requisite to appellate jurisdiction; it is
not the province of appellate courts to decide moot
questions, disconnected from the granting of actual
relief or from the determination of which no practical
relief can follow. . . . An actual controversy must exist
not only at the time the appeal is taken, but also through-
out the pendency of the appeal. . . . When . . .
events have occurred that preclude an appellate court
from granting any practical relief through its disposition
of the merits, a case has become moot.’’ (Internal quota-
tion marks omitted.) Brown v. Brown, 69 Conn. App.
209, 211–12, 794 A.2d 550 (2002). A case is moot ‘‘when
the court can no longer grant any practical relief.’’
(Internal quotation marks omitted.) Wyatt Energy, Inc.
v. Motiva Enterprises, LLC, 81 Conn. App. 659, 661,
841 A.2d 246 (2004).
   In Stanley’s Appeal from Probate, 80 Conn. App. 264,
834 A.2d 773 (2003), two conservators were appointed
over the estate and person of Ann Stanley. An appeal
was taken, and during the pendency of that appeal,
the appointments were terminated upon the conserved
person’s motion. Id., 266. Subsequently, the Probate
Court awarded fees to one of the conservators, to the
conserved person’s attorney, and to the court appointed
guardian ad litem. Id. The trial court concluded that
its order terminating the conservatorships mooted the
appeal of the appointment of conservators of the con-
served person’s estate and person. Id. The question on
appeal to this court was whether the termination of a
conservatorship rendered moot the issue of whether a
conservator should have been appointed in the first
instance. Id. We held that it did not.6 Id., 268.
  The subsequent appointment by the Probate Court
on December 13, 2012, of Harmon as conservator of
the person and estate of the plaintiff distinguishes the
present case from Stanley’s Appeal from Probate
because it settled the question of whether such an
appointment should be made, and that it should be
Harmon and not Laurie Wright. The appointment of
Harmon as conservator was a subsequent event, a final
judgment from which no appeal was taken that resolved
the issues of whether a conservator should be
appointed, and if so whom that person should be.7
Accordingly, no further relief could be granted to the
plaintiff in this appeal.
   The appeal is dismissed.
   In this opinion the other judges concurred.
   * April 14, 2014, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     We sua sponte ordered supplemental briefs from the parties addressing
the following question: ‘‘Did the failure of the appellant to appeal Judge
Fox’s decision of December 13, 2012, render the plaintiff’s appeal of Judge
Tierney’s decision of February 21, 2013 moot?’’
   2
     The application for appointment of a conservator refers to Elizabeth
Wright as ‘‘Beth H. Wright.’’
   3
     In a memorandum of law addressed to the Probate Court, Keogh
explained the reasons for his resignation as conservator. General Statutes
§ 45a-650 (h) provides that the court may not appoint a neutral, third party
conservator without first taking evidence of the proposed conservator’s
suitability and qualifications, and without giving interested parties an oppor-
tunity to present evidence. Keogh believed that because no hearing was
held to consider his qualifications to serve as conservator, his appointment
ultimately would be vacated on appeal to the Superior Court. He resigned
his appointment, while expressing a willingness to serve as conservator
following a proper appointment procedure.
   4
     In its oral decision, the court expressed concern that the plaintiff’s appeal
may be untimely. The plaintiff appeals a matter heard by the Probate Court
under General Statutes § 45a-650. General Statutes § 45a-186 (a) provides
in pertinent part: ‘‘[A]ny person aggrieved by any order, denial or decree
of a court of probate in any matter . . . may, not later than forty-five days
after the mailing of an order, denial or decree for a matter heard under any
provision of . . . [General Statutes §§] 45a-644 to 45a-677, inclusive . . .
appeal therefrom to the Superior Court.’’ Notice of the Probate Court’s
September 28, 2012 decree was mailed to the parties on October 16, 2012.
Accordingly, the plaintiff’s November 27, 2012 appeal to the Superior Court
was timely filed within the forty-five day time limit.
   5
     General Statutes § 45a-650 (h) provides in relevant part: ‘‘In considering
whom to appoint as conservator, the court shall consider (1) the extent
to which a proposed conservator has knowledge of the respondent’s or
conserved person’s preferences regarding the care of his or her person or
the management of his or her affairs, (2) the ability of the proposed conserva-
tor to carry out the duties, responsibilities and powers of a conservator,
(3) the cost of the proposed conservatorship to the estate of the respondent
or conserved person, (4) the proposed conservator’s commitment to promot-
ing the respondent’s or conserved person’s welfare and independence, and
(5) any existing or potential conflicts of interest of the proposed con-
servator.’’
   6
     A second rationale for our conclusion in Stanley’s Appeal from Probate,
supra, 80 Conn. App. 268, that the appeal was not moot was that the appellant
challenged the Probate Court’s award of fees. This rationale is not germane
to the present case.
   7
     In her supplemental brief, the plaintiff cites no legal authority to explain
why her failure to appeal Judge Fox’s decision of December 13, 2012, appoint-
ing Harmon as conservator, did not render moot her appeal of Judge Tier-
ney’s judgment of February 21, 2013. Rather, she argues that, ‘‘It is
incomprehensible to fathom why the Plaintiff-Appellant’s failure to appeal
the subsequent decision of the Probate Court appointing her nominee as
interim conservator, until the determination of whether there should even
be a conservator in the first place, would somehow render moot the appeal
of the real gravamen of the appeal.’’ The resignation of Keogh as conservator
and the subsequent judgment appointing Harmon rendered an appeal from
Keogh’s appointment moot. When the plaintiff did not appeal, that judgment
became final. Thus, no further relief could be accorded to her. See Iacurci
v. Wells, 108 Conn. App. 274, 276, 947 A.2d 1034 (2008).